IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                          :   No. 2755 Disciplinary Docket No. 3
                                           :
                                           :   No. 153 DB 2020
 JAMI SEGOTA                               :
                                           :   Attorney Registration Number 71764
                                           :
                                           :   (Chester County)




                                        ORDER



PER CURIAM:



       AND NOW, this 29th day of November, 2021, on certification by the Disciplinary

Board that Jami Segota, who was suspended for a period of six months, has filed a

verified statement showing compliance with the Order of Suspension and Pa.R.D.E. 217,

and there being no other outstanding order of suspension or disbarment, Jami Segota

shall be returned to inactive status in this Commonwealth.